       Case 1:20-cv-00949-NONE-JLT Document 17 Filed 02/11/21 Page 1 of 1



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA

10
                                      )                   Case No.: 1:20-cv-00949 NONE JLT
11   WEATHERBY LOCUMS, INC, a Florida )
     corporation,                     )                   ORDER GRANTING STIPULATION
12                                    )                   ALLOWING THE PLAINTIFF TO FILE
               Plaintiff,             )                   AN AMENDED COMPLAINT AND FOR
13                                    )                   THE DEFENDANT TO FILE A CROSS-
           vs.                        )                   COMPLAINT
14                                    )                   (Doc. 16)
      KERN COUNTY HOSPITAL AUTHORITY, )
15                                    )
               Defendant.             )
16                                    )

17

18          The parties have stipulated to allow the plaintiff to file a first amended complaint and for the

19   defense to file a cross-complaint (Doc. 9). Thus, the Court ORDERS:

20          1.      The stipulation is GRANTED. The first amended complaint SHALL be filed within

21   three court days;

22          2.      The responsive pleading SHALL be filed within 21 days thereafter.

23
     IT IS SO ORDERED.
24

25      Dated:     February 11, 2021                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
